     CASE 0:19-cv-02660-JNE-TNL Document 14 Filed 12/06/19 Page 1 of 3



                      UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MINNESOTA


UNITED FOOD AND COMMERCIAL
WORKERS UNION, LOCAL No. 663, et al.,

                          Plaintiffs,               Civil Action No. 0:19-cv-02660
                                                    The Honorable Joan N. Ericksen
      v.                                            Magistrate Judge Tony N. Leung

UNITED STATES DEPARTMENT OF
AGRICULTURE,

                          Defendant.

                     DEFENDANT’S MOTION TO DISMISS

      Pursuant to Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6), Defendant U.S.

Department of Agriculture respectfully moves to dismiss the above-captioned action. The

bases for this Motion are set forth in the accompanying Memorandum of Law in Support of

Defendant’s Motion to Dismiss.

Dated: December 6, 2019
                                           Respectfully submitted,

                                           JOSEPH H. HUNT
                                           Assistant Attorney General

                                           ERIC R. WOMACK
                                           Assistant Director, Federal Programs Branch

                                           /s/ Leslie Cooper Vigen
                                           LESLIE COOPER VIGEN
                                           Trial Attorney (D.C. Bar No. 1019782)
                                           United States Department of Justice
                                           Civil Division, Federal Programs Branch
                                           1100 L Street, N.W.
                                           Washington, DC 20005
                                           Tel: (202) 305-0727
                                           Fax: (202) 616-8470
CASE 0:19-cv-02660-JNE-TNL Document 14 Filed 12/06/19 Page 2 of 3



                                Email: Leslie.Vigen@usdoj.gov

                                Counsel for Defendant
      CASE 0:19-cv-02660-JNE-TNL Document 14 Filed 12/06/19 Page 3 of 3



                             CERTIFICATE OF SERVICE

       I hereby certify that on December 6, 2019, I electronically filed the foregoing paper

with the Clerk of Court using this Court’s CM/ECF system, which will notify all counsel of

record of such filing.



                                             /s/ Leslie Cooper Vigen
                                             LESLIE COOPER VIGEN
                                             Trial Attorney (D.C. Bar No. 1019782)
                                             United States Department of Justice
                                             Civil Division, Federal Programs Branch
                                             1100 L Street, N.W.
                                             Washington, DC 20005
                                             Tel: (202) 305-0727
                                             Fax: (202) 616-8470
                                             Email: Leslie.Vigen@usdoj.gov
